Citation Nr: 1342162	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-47 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Becker, Counsel







INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Service connection for bilateral hearing loss was denied in an earlier rating decision, but this rating decision granted service connection and assigned an initial noncompensable or 0 percent rating for bilateral hearing loss.  The Veteran appealed this determination.

In March 2011, the Board denied an initial compensable rating for bilateral hearing loss.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision setting aside the Board's decision in August 2012.  Entitlement to an initial compensable rating for bilateral hearing loss thus was remanded back to the Board for readjudication.  The Board remanded for additional development in May 2013

Such development has been completed or at least substantially completed.  Adjudication thus may proceed if otherwise in order.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  No problems with adjudication are found at this time.  Additional evidence was submitted after the last adjudication via an August 2013 supplemental statement of the case, but the Board may consider it in the first instance because the Veteran's representative waived the right to have the RO do so in an October 2013 Informal Hearing Presentation.  38 C.F.R. § 20.1304(c).  The following determination is made based on review of the Veteran's paper claims file and Virtual VA electronic claims file.


FINDING OF FACT

Pure tone threshold averages and speech discrimination percentages correspond at most to auditory acuity level I in each ear.

CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification of how a rating and an effective date will be assigned if service connection is granted also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (overturning Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007)).  None is found.  A June 2008 letter informed the Veteran and his representative of the criteria for establishing service connection, the evidence required in this regard, his and VA's respective duties for obtaining evidence, and how a rating and effective date would be assigned if service connection was granted.  It therefore was sent on time prior to a September 2008 rating decision denying service connection which constituted the initial adjudication.  Further, it was complete.  The purpose of notice indeed was fulfilled since the benefit sought, service connection, later was granted in the February 2009 rating decision.  Dingess, 19 Vet. App. at 473.  Finally, information regarding the assignment of a rating and effective date was repeated in a November 2009 letter to the Veteran and his representative.
In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records and private treatment records have been obtained by VA as well as submitted by the Veteran.  He has had opportunities to identify outstanding treatment records, to include responding to a May 2013 letter sent pursuant to the Board's remand.  His responses convey that the records from identified providers, whether VA or private, are available.  To the extent there are any outstanding treatment records from private providers not identified by the Veteran, his obligation to cooperate in this regard is noteworthy.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  To the extent there are any outstanding VA treatment records, the most recent evidence of record is dated from September 2013.  It was submitted by the Veteran and appears incomplete.  However, a VA medical examination was conducted as directed by the Board's remand in July 2013.  It is complete and represents a comprehensive evaluation of the Veteran's bilateral hearing loss.  Further, explained herein is that the available evidence shows that this disability has been of a relatively constant severity throughout the period on appeal.  The likelihood that any outstanding VA or private treatment records reflect a significant change in the state of the Veteran's bilateral hearing loss accordingly is low.

A VA medical examination was conducted in February 2009 as well as in July 2013.  Both examiners reviewed the paper claims file.  To the extent the electronic claims file was not reviewed, it is of no great import.  All documentation therein is procedural in nature.  Even if it did contain some substantive rather than procedural documentation, each examiner otherwise was aware of the Veteran's medical history because he recounted such.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Both examiners interviewed the Veteran.  This included the required description of the effect his bilateral hearing loss has on his activities.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Even if the description from one or both examinations was somehow defective, the Veteran bears the burden of proving resulting prejudice.  Id.  Neither he nor his representative has attempted to do so.  Both examiners finally undertook an auditory assessment of the Veteran.  All of the examiners' actions have provided sufficient detail so that the determinations made herein are fully informed.  As such, the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the above, the Board finds that VA's duties to notify and assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  It follows that no further notice or assistance is required.  This same determination was made by the Board in March 2011, and the Court did not find that either duty has not been satisfied.  The duty to notify indeed was not discussed, and the Veteran's argument that the duty to assist had not been met because a contemporaneous VA medical examination had not been provided was rejected.  Even so, it is reiterated that such an examination now has been provided.  Satisfaction of the aforementioned duties means that adjudication may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Doing so is fair to him since VA has notified him regarding this matter and has assisted in obtaining evidence with respect to it, in other words.

II.  Increased Rating

A.  Schedular

Disability ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2.  The assignment of a staged rating, where two or more ratings are assigned for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  If two ratings are potentially applicable, the higher is assigned if the disability more nearly approximates the criteria required for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant, however.  38 C.F.R. § 4.3.  The claimant thus prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against an increased rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral hearing loss is evaluated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Examinations for hearing impairment must be conducted by a state licensed audiologist.  38 C.F.R. § 4.85(a).  They also must be conducted without the use of hearing aids.  Id.  Auditory acuity is measured without hearing aids by a pure tone threshold test in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (hertz) and a controlled speech discrimination test (Maryland CNC).  38 C.F.R. § 4.85(a), (d).  There are eleven auditory acuity levels of hearing impairment, ranging from level I for essentially normal hearing through level XI for profound deafness.  38 C.F.R. § 4.85(b), (c).

The auditory acuity level present in each ear usually is derived from Table VI, which considers both the pure tone threshold average and the speech discrimination percentage.  38 C.F.R. § 4.85(b).  Table VIa, which considers only pure tone threshold average, is used when the examiner certifies that use of the speech discrimination percentage is not appropriate for reasons such as language difficulties or inconsistent scores.  38 C.F.R. § 4.85(c).  When the pure tone threshold at 1000, 2000, 3000, and 4000 hertz is 55 decibels or more and when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, which represents exceptional patterns of hearing impairment, the auditory acuity level for each ear is derived from either Table VI or Table VIa depending on which results in the higher level.  38 C.F.R. §§ 4.86(a), (b).  The derived level further is elevated to the next higher level when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  38 C.F.R. § 4.86(b).  Based on the intersection point of the auditory acuity level for each ear, a rating for hearing impairment is derived from Table VII.  38 C.F.R. § 4.85(e); Bruce v. West, 11 Vet. App. 405 (1998).

The probative value of the evidence must be assessed.  38 C.F.R. § 4.6.  The Board must account for evidence it finds to be persuasive or unpersuasive and provide reasons for rejecting any evidence favorable to the Veteran.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That includes any lay evidence in addition to the medical evidence.  Only the most relevant evidence need be discussed, even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The most relevant evidence includes historical evidence dated prior to the date of the instant claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400 (intro, (b)(2)(i)), 4.1.

May 2008 VA treatment records note that the Veteran had an "outside evaluation" revealing mild hearing loss.  However, he was deemed to have a severe hearing handicap pursuant to a screening in this regard tailored for the elderly.  These records further contain generalized pure tone threshold results rather than specific thresholds, in decibels, at various hertz frequencies.  Speech discrimination was 96 percent in each ear.  The test used in this regard was not specified.

Pure tone thresholds, in decibels, at the February 2009 VA medical examination were as follows:  


Hertz

1000
2000
3000
4000
Right
5
15
50
65
Left
5
0
50
70

Pure tone thresholds averaged 34 (rounded from 33.75) decibels in the right ear and 31 (rounded from 31.25) decibels in the left ear.  The Maryland CNC test revealed speech discrimination of 94 percent in right ear and 98 percent in the left ear.

The Veteran's pure tone thresholds, in decibels, as shown in an October 2012 VA treatment record were as follows:


Hertz

1000
2000
3000
4000
Right
5
20
55
65
Left
5
5
50
70

Pure tone thresholds averaged 36 (rounded from 36.25) decibels in the right ear and 33 (rounded from 32.50) decibels in the left ear.  The CIDW-22 test revealed speech discrimination of 96 percent in each ear.  

Generalized pure tone threshold results rather than specific thresholds, in decibels, at various hertz frequencies were reported in a February 2011 VA treatment records.  Speech discrimination was 96 percent in each ear.  The test used in this regard was not specified.

A February 2013 private medical examination includes pure tone thresholds presented graphically and numerically for the frequencies of 1000, 2000, and 3000 hertz.  The threshold at the frequency of 4000 hertz is presented only graphically.  The Board is not precluded from and indeed may interpret graphical pure tone thresholds into numerical pure tone thresholds if able to do so.  Savage v. Shinseki, 24 Vet. App. 259 (2011); Kelly v. Brown, 7 Vet. App. 471 (1995).  If unable to do so, clarification must be sought or it must be explained why such clarification is not needed.  Id.  Here, the pure tone threshold the frequency of 4000 hertz is clearly depicted on the graph.  It therefore is straightforward enough to interpret numerically.  The Veteran's pure tone thresholds, in decibels, with this interpretation were as follows:


Hertz

2000
2000
3000
4000
Right
15
20
50
70
Left
15
15
50
75

Pure tone thresholds averaged 39 (rounded from 38.75) decibels in each ear.  Word recognition was 100 percent in the right ear and 96 percent in the left ear using MLV testing.

The Veteran's pure tone thresholds, in decibels, at the July 2013 VA medical examination were as follows:


Hertz

1000
2000
3000
4000
Right
10
25
55
65
Left
10
15
50
70

Pure tone thresholds averaged 39 (rounded from 38.75) decibels in the right ear and 36 (rounded from 536.25) decibels in the left ear.  The Maryland CNC test revealed speech discrimination of 98 percent in right ear and 96 percent in the left ear.

Given the above, the Board finds that an initial compensable rating for bilateral hearing loss is not warranted.  Ratings for hearing impairment are derived mechanically from the auditory acuity level assigned based on pure tone threshold averages and/or speech discrimination percentages.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  There is very little judgment involved in determining the rating because of the dispositive nature of this average and/or percentage.

The pure tone thresholds from the February 2009 VA medical examination and the July 2013 VA medical examination do not represent an exceptional pattern of hearing impairment in either ear.  Therefore, the auditory acuity level for both ears is to be derived only from Table VI.  The pure tone threshold averages and speech discrimination percentages for both ears at each examination correspond to an auditory acuity level of I under Table VI.  Under Table VII, the intersection point of auditory acuity level I in the better ear and auditory acuity level I in the poorer ear shows that a noncompensable rating is warranted.

With respect to the October 2012 VA treatment record and the February 2013 private medical examination, the pure tone thresholds do not represent an exception pattern of hearing impairment in either ear.  The auditory acuity level for both ears thus once again is to be derived only from Table VI.  Yet Table VI requires that speech discrimination percentages be obtained utilizing the Maryland CNC test.  Other tests instead were used.  Nevertheless, the record and examination still are informative.  Use of just pure tone threshold averages under Table VIa usually results is a more favorable outcome to the Veteran than use of Table VI.  The pure tone threshold averages for both ears in the record and at the examination correspond to an auditory acuity level of I under Table VIa.  A noncompensable rating therefore would be warranted under Table VII.

To the best that can be determined, then, the Veteran consistently has had a bilateral auditory acuity level of I.  His pure tone threshold averages indeed have ranged from 34 to 39 decibels in the right ear and from 31 to 36 decibels in the left ear.  The May 2008 and February 2011 VA treatment records do not reveal any reason to doubt this consistency.  Pure tone threshold averages were not reported therein, and they cannot be derived since only generalized instead of specific thresholds were documented.  Speech discrimination percentages either were obtained with a test other than the Maryland CNC test or with an unknown test.  As such, neither Table VI or Table VIa can be used.  This includes for establishing the appropriate rating or just for informative purposes.  The only conclusion that can be drawn is that the Veteran consistently has had the same speech discrimination ability, since his results whether the Maryland CNC test, some other test, or an unknown test were used have ranged only from 94 to 100 percent.

Acknowledgment is given to the various statements of the Veteran and his wife E.L. regarding his bilateral hearing loss symptoms and their severity.  Both are lay persons because there is no indication that either possesses a medical background.  A lay person is competent to relate personal experiences and observations.  Layno v. Brown, 6. Vet. App. 465 (1994).  As such, both the Veteran and E.L. are competent.  They also are credible in reporting his symptoms.  None of the factors for doubting their credibility, such as interest, self-interest, bias, inconsistency, inconsistency with other evidence, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor, are significant.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Their credibility in reporting the severity of his symptoms is debatable, as set forth below.  Yet reports on the Veteran's bilateral hearing loss symptoms and their severity, regardless of competency and credibility, cannot be interpreted into the required pure tone threshold averages or speech discrimination percentages.

Finally, consideration has been given to the application of reasonable doubt and the assignment of a staged rating.  However, the preponderance of the evidence is against the assignment of a rating higher than noncompensable for any portion of the appeal period.  This determination is the same as that made by the Board in March 2011 based on the evidence available at that time.  While the Board's decision was set aside, it is of import that the Court's August 2012 Memorandum Decision did not find it deficient with respect to the schedular analysis.  There indeed was no discussion in that regard.  The evidence dated since March 2011 continues to be against the assignment of a rating higher than noncompensable.  There is no reasonable doubt to resolve in the Veteran's favor, in other words, and a staged rating is not warranted.

B.  Extraschedular

As an alternative to assigning a rating schedularly, a rating may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b).  There are three steps to be taken regarding extraschedular ratings.  Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an unusual or exceptional disability picture that the schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made.  If these criteria are inadequate, it second must be determined whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral third must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service for consideration of an extraschedular rating.

It is reiterated that the applicable schedular rating criteria assign an auditory acuity level to each ear based on pure tone threshold averages and speech discrimination percentages without the use of hearing aids.  This is done in a sound controlled room.  The Veteran primarily has complained of great difficulty hearing conversation, particularly that of children and women and when there is background noise.  As a result, he indicates that he often needs people to repeat themselves.  His wife E.L., in addition to corroborating the aforementioned to include in the context of being on the telephone, watching television,, and being in a crowd such as at a restaurant, further indicates that some misunderstandings have arisen.  The Veteran wears hearing aids, which he stated resulted in him hearing well on his December 2009 VA Form 9.  However, he characterized his hearing loss as severe and indicated that he does not hear much of the conversation around him even with his hearing aids in a February 2011 statement.  He also indicated that he cannot control the volume of his hearing aids.

The Veteran and E.L. are competent regarding the aforementioned for the same reason as set forth above.  They also are credible for the same reason as set forth above insofar as reporting the difficulties faced by the Veteran.  Their credibility as to reporting the severity of these difficulties is somewhat questionable.  Indeed, the Veteran inconsistently stated that he heard well with his hearing aids and that he did not hear a lot of conversation even with his hearing aids.  Of note with respect to his ability to hear in background noise is that both the October 2012 VA treatment record and the July 2013 VA medical examination reflect that testing showed his impairment to be mild.  All of the other medical evidence but one May 2008 VA treatment record further either explicitly or implicitly classify his overall impairment as mild.  It thus appears that the Veteran's obvious self-interest and E.L.'s obvious interest in the outcome of this matter, which may result in their financial gain, led to exaggeration.  In any event, VA treatment records confirm that his hearing aids will not eliminate his difficulty communicating in adverse listening situations such as noise, when the speaker is at a distance, and when there are reverberant surroundings.

Comparing the schedular rating criteria with the Veteran's bilateral hearing loss symptoms and their resultant effects, the Board finds that the symptoms are contemplated adequately by the criteria.  His bilateral hearing loss disability picture is not unusual or exceptional, in other words, because the criteria reasonably describe his symptoms as well as their severity.  The criteria address all severity levels of difficulty hearing in general and spoken words in specific.  The Veteran has these difficulties to a mild degree.  The criteria concern them an environment where sound is controlled.  The Veteran has them in such an environment.  He also has them in environments where sound is not controlled, which concededly often is the case in ordinary life.  However, use of a sound controlled room has been found appropriate.  Martinak, 21 Vet. App. at 447.  The criteria address the aforementioned difficulties without the use of hearing aids.  The Veteran has them without his hearing aids.  He also has them with his hearing aids.  Yet it is clear that his difficulties without his hearing aids are greater than his difficulties with his hearing aids.  They do not eliminate them, but they do alleviate them at least to some extent.  As such, the criteria contemplate all scenarios through the worst scenario of no hearing aids.  That the Veteran is unable to adjust the volume of his hearing aids therefore is of no consequence.

Referral for consideration of the assignment of an initial evaluation on an extraschedular basis is not warranted in light of the above finding.  Thun, 22 Vet. App. at 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Discussion of whether there are related factors such as marked interference with employment or frequent periods of hospitalization accordingly thus is unnecessary.  Even if an unusual or exception bilateral hearing loss disability picture had been found, however, referral still would not be warranted because these related factors do not exist.  Johnson v. Shinseki, 26 Vet. App. 237 (2013).  There indeed is no indication whatsoever that the Veteran ever, much less frequently, has been hospitalized due to his bilateral hearing loss.  There also is no indication of bilateral hearing loss markedly interfering with his employment.  Set forth in more detail below is that the Veteran retired from all except some part-time work well before the instant claim.  Even if he did more substantial work, there would not be marked interference attributable to his bilateral hearing loss.  Difficulty hearing in general and spoken words in specific concededly would impact his employment.  Conversing with others would be more difficult than if he did not have bilateral hearing loss.  However, his bilateral hearing loss most likely would not require that he take much time off.  The only potential in this regard is for medical appointments.  VA and private treatment record and medical examinations indicates that these appointments have been infrequent, at only a few times per year.

C.  Total Disability Evaluation Based on Individual Unemployability (TDIU)

A TDIU, because it involves an attempt to obtain an appropriate rating for a disability, lastly must be considered as part of an increased rating if entitlement to such is raised by the Veteran or the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this regard, neither the Veteran nor his representative has ever contended that his bilateral hearing loss is so severe that it has rendered him unable to work.  The lack of such contention formed the basis of the Board's March 2011 determination that a TDIU need not be considered.  The Court rejected an attack of this determination.  Specifically, a May 2008 VA treatment record was discussed.  It shows that the Veteran was retired, having worked for a camera company until 1998 and at a golf course thereafter.  Argued before the Court was that it stands to reason that his bilateral hearing loss factored into his decision to quit working because this loss worsened around the same time this decision was made.  The inference apparently was that his bilateral hearing loss also would impact his ability to work during the period on appeal.  However, the Court deemed this insufficient to trigger consideration of a TDIU.  Also deemed insufficient to trigger consideration of a TDIU was the Board concession that the Veteran's bilateral hearing loss affects his ability to work.  An impact on the ability to work indeed is not synonymous with an inability to work.

Evidence following the Court's Memorandum Decision bolsters the previous conclusion that a TDIU need not be considered.  An October 2013 statement from the Veteran's wife E.L. indicates that he would like to work in the customer service field but cannot due to his bilateral hearing loss.  While this may be true, the question is not whether he can get the job he desires.  The question is whether he can follow any substantial gainful occupation.  38 C.F.R. §§ 3.340, 4.15, 4.16.  The examiner who conducted the July 2013 VA medical examination opined that the Veteran's bilateral hearing loss likely would have minimal impact on his ability to do a job should he return to work.  Noted in this regard was his speech discrimination ability, which was characterized as excellent, and that his hearing is normal at lower frequencies.  Normal hearing indeed is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Also noted was the Veteran's impairment with background noise was mild.  It finally was noted that hearing loss is covered by the Americans with Disabilities Act, and that deaf people work.  The Veteran's representative contends that these final points are general rather than specific to the Veteran, illogical, and unsupported by a rationale.  They concededly are general, but they are logical, and there is no reason why a rationale is needed.  Even if they are deficient in some way, the other noted points both are relevant and concern the Veteran specifically.  A September 2013 VA treatment record further indicates that he has gone back to working as a groundskeeper at a golf course.  This work is part-time at two days per week.  So, it is unknown whether or not this position qualifies as a substantially gainful occupation.  Yet, it does signify that the Veteran is capable of working at least as a groundskeeper.  In sum, there is no indication that he is unable to work due to the severity of his bilateral hearing loss.


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


